Citation Nr: 1453799	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  13-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Service connection for a dental disorder, to include temporomandibular joint (TMJ) disorder and loss of teeth for VA compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from July 1949 to July 1956. 

This matter comes before the Board of Veteran19s' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In July 2013, the Veteran presented testimony relevant to the appeal at a Board hearing before the undersigned Veterans Law Judge (VLJ), which was held at the Newark RO.  A transcript of the Board hearing has been associated in Virtual VA.

The issue on appeal was previously reopened and remanded by the Board in November 2013 to obtain a VA examination for the Veteran's dental disorders.  This was accomplished, and the claim was readjudicated in a March 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has TMJ disorder and loss of teeth due to loss of substance of body of maxilla or mandible as due to trauma.
2.  The Veteran sustained a dental injury in service.

3.  Currently diagnosed TMJ disorder and loss of teeth are etiologically related, at least in part, to the in-service dental trauma.  


CONCLUSION OF LAW

The criteria for service connection for a dental disorder, to include TMJ disorder and loss of teeth for VA compensation purposes have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.150 Diagnostic Code 9913 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim of service connection for a dental disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of TMJ and loss of teeth are not "chronic disease[s]" listed under 
38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Dental Disorder

The Veteran maintains that his current dental disorders are a result of an injury he sustained in service.  The Veteran claims that he lost a tooth, part of his gum, and sustained a scar of his lip as a result of the in-service injury.  See July 2013 Board Hearing Transcript at pg. 5

The evidence demonstrates that the Veteran sustained a dental injury in November 1949 while serving on the USS Franklin D. Roosevelt.  Specifically, while attempting to catch a dummy shell from a loading machine, he missed the shell, which bounced on deck, and struck the Veteran in the face resulting in a laceration of left lower lip and loss of a tooth.  Tooth number 10 was extracted and there was left upper incisor which fractured off 1 mm above gingiva and ecchymosis of the surrounding gingival area.  The dental rating decision in April 1956 lists this extraction due to service trauma and also lists the findings of the dental examination at discharge from service, including: Missing teeth numbers 3, 10, 14, 19, 32 and carious teeth numbers 2, 5, 15, 18, 29, 30, 31.  For these reasons, the Board finds that the Veteran sustained an in-service dental injury. 

The Board notes that compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2014).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2014).

In the present case, the Board finds that the Veteran has currently diagnosed TMJ disorder.  Further, the Board finds that the evidence is in equipoise as to whether the Veteran has loss of teeth for VA compensation purposes.  In a September 2012 Oral and Dental Conditions Disability Benefits Questionnaire (DBQ) report, the examiner diagnosed the Veteran with TMJ disorder and noted that the Veteran had loss of teeth due to loss of substance of body of maxilla or mandible as due to trauma.  Specifically, the Veteran had "almost" all anterior teeth missing bilaterally, "all" right posterior teeth missing, and "some" left anterior missing teeth.  The Board finds that this evidence weighs in favor of a finding that the Veteran's loss of teeth is a service-connectable disorder for VA compensation benefits.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2014).  

Weighing against a finding that the Veteran's loss of teeth is not a service-connected disorder for VA compensation purposes is the January 2014 VA examination report, obtained pursuant to the Board's remand.  The examiner noted that he interviewed the Veteran and reviewed the evidence of record, to include a specific discussion of the in-service dental injury.  The examiner then noted that the Veteran had loss of teeth that was not due to loss of substance of body of maxilla or mandible.  However, the examiner noted that the service dental records confirmed that the Veteran's tooth number 10 was lost due to a direct result of trauma in service.  

The Board finds that the September 2012 DBQ opinion and the January 2014 VA medical opinion are in equipoise as to whether the Veteran's loss of teeth was due to loss of substance of body of maxilla or mandible as a result of trauma.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's loss of teeth may be considered for VA compensation purposes.

Next, the Board finds that the weight of the evidence of record demonstrated that the Veteran's dental disorders are, at least in part, etiologically related to service. 
The January 2014 examiner noted that the Veteran reported TMJ pain which started about five years after service separation as a direct result of the in-service injury.  It was further noted that the clinical evidence of record, supported by private treatment records, showed chronic bruxism (i.e., the excessive grinding of the teeth and/or excessive clenching of the jaw).  The examiner then opined that, "the possible etiologic factors" for the Veteran's disorders were the bruxism, absence of molar occlusion, and the facial trauma in November 1949.  The examiner further stated that he could not speculate whether and to what extent each of the possible factors may have contributed to the reported symptoms.  The Board finds that the January 2014 medial opinion weighs in favor of a finding that the Veteran's dental disorders were, at least in part, etiologically related to the in-service trauma in 1949.

The Veteran also submitted a statement from G.F., DMD, dated in January 2011.  Dr. G.F. noted that the Veteran's chief complaint was moderate to severe painful clicking and popping of his jaw joints, with pain radiating to his ears and side of the head.  He reported difficulty opening and closing his mouth and chewing hard foods.  Dr. G.F. also noted having fabricated a 9-unit fixed bridge to restore the Veteran's vertical dimension and bite.  It was further reported that, in 1949, the Veteran was serving on the USS FDR and a hot casement shell bounced up and hit him in the face resulting in loss of a tooth.  A bridge was fabricated; however, the Veteran reported that it was never 100 percent.  Dr. G.F. then opined that the Veteran's injuries sustained in 1949, along with symptoms and clinical findings, were causally related to his condition.  Dr. G.F. explained that the outer and inner lip scarring was evident and the Veteran did not sustain any subsequent dental traumas after service.  The Board finds that Dr. G.F.'s statement and opinion weighs in favor of the Veteran's claim that his currently diagnosed dental disorders are a result of his in-service injury.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has currently diagnosed TMJ disorder and loss of teeth for VA compensation purpose.  The Board further finds that the weight of the medical and lay evidence of record demonstrates that the Veteran's dental disorders are, at least in part, a result of the dental trauma sustained in service.  The Board finds that there is no other competent medical evidence of record which contradict the findings by Dr. G.F., the September 2012 VA examination report, and January 2014 VA medical opinion.  As such, the Board finds that service connection for a dental disorder, to include TMJ disorder and loss of teeth for VA compensation purposes, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a dental disorder, to include TMJ disorder and for loss of teeth for VA compensation purposes is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


